DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 7 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7 and 8 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 7 and 8, the primary reason for allowance is the inclusion of "analyzing the source code of the program by applying a compiler technique, to generate a set including a plurality of triads, each triad including a position in the program to which an approximate computing, AC, technique is applied, a type of the AC technique applied to the position, and a set of parameter values of the AC technique to be applied, a parameter value represents a degree to which the AC technique of the type is applied, the set of parameter values are sorted in advance in ascending order of the degree to which the AC technique is applied, an element with a smaller degree to which the AC technique is applied is an element with a less speed-increasing effect and a less deterioration in calculation accuracy, an element with a larger degree to which the AC technique is applied is an element with a greater speed increasing effect and a greater deterioration in calculation accuracy, the set of parameter values includes a parameter value indicating that the AC technique is not to be applied as an element with the smallest degree to which the AC technique is applied, and the AC technique includes one of AC parallelization, loop perforation, task skipping, and bit number reduction; generating an adjustment program by inserting a pragma for applying each element of the set including the plurality of triads into the checkpoint-added program; setting values of a first variable, a second variable, and a third variable used for controlling the search process, the first variable represents an upper limit of the processing time of the search process, the second variable represents an upper limit of the number of processes that operate simultaneously in the search process, and the third variable represents an upper limit of the execution time of one process, the values of the first variable, the second variable, and the third variable are determined by executing the program in advance; initializing a search tree comprising a tree data structure in which each node records an AC technique and a parameter of the AC technique that is attempted in the search process; starting execution of a request queue comprising a plurality of requests, each request defining a program image and a combination of an AC technique and a parameter value; 3PATENTFujitsu Reference No.:19-01281 Application Serial No.: 16/941,590resetting a timer to zero and measuring elapsed time from the start of the execution of the request queue; starting execution of the adjustment program using an input file that includes adjustment data input to the program in the search process, executing a procedure using a program image and a combination of an AC technique and a parameter value, and waiting for the end of the execution of the request queue, when the execution of the request queue is ended the search tree includes the combinations of the AC technique and the parameter value capable of performing the fastest calculation with the accuracy within the allowable range indicated by the allowable accuracy information; selecting a leaf node of the search tree determined to have an optimum combination of the AC techniques and the parameter values by sequentially tracing the nodes from the leaf node to the root node of the search tree" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196